UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-32551 ————— LEGEND INTERNATIONAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) ————— Delaware (State or Other Jurisdiction (I.R.S. Employer of Incorporation) Identification No.) Level 8, 580 St Kilda Road Melbourne, Victoria, Australia (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 001 (613) 8532 2866 ————— Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYes¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12-b2 of the Exchange Act. (Check one):Largeacceleratedfiler¨ Acceleratedfilerx Non-acceleratedfiler¨ Smallerreportingcompanyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b2 of the Exchange Act).¨YesxNo There were 249,047,971 shares of common stock outstanding on August 7, 2012. Table of Contents PAGE NO PART I FINANCIAL INFORMATION Item 1 Consolidated Financial Statements 2 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3 Quantitative and Qualitative Disclosure about Market Risk 28 Item 4 Controls and Procedures 28 PART II OTHER INFORMATION Item 1 Legal Proceedings 29 Item 1A Risk Factors 29 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3 Defaults Upon Senior Securities 29 Item 4 Mine Safety Disclosures 29 Item 5 Other Information 29 Item 6 Exhibits 29 SIGNATURES 30 EXHIBIT INDEX 31 Exh. 31.1 Certification 32 Exh. 31.2 Certification 33 Exh. 32.1 Certification 34 Exh. 32.2 Certification 35 1 PART I – FINANCIAL INFORMATION Item 1.CONSOLIDATED FINANCIAL STATEMENTS Introduction to Interim Consolidated Financial Statements. The interim consolidated financial statements included herein have been prepared by Legend International Holdings, Inc. (“Legend” or the “Company”) without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (the “Commission”). Certain information and footnote disclosure normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. These interim consolidated financial statements should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011. In the opinion of management, all adjustments, consisting of normal recurring adjustments and consolidating entries, necessary to present fairly the consolidated financial position of the Company and subsidiaries as of June 30, 2012, the results of its consolidated operations for the three and six month periods ended June 30, 2012 and June 30, 2011 and for the cumulative period January 5, 2001 (inception) through June 30, 2012, and the changes in its consolidated cash flows for the six month periods ended June 30, 2012 and June 30, 2011 and for the cumulative period January 5, 2001 (inception) through June 30, 2012, have been included.The results of operations for the interim periods are not necessarily indicative of the results for the full year. The preparation of consolidated financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. Foreign Currency Translation The functional and reporting currency of the Company is the Australian dollar (“A$”). Amounts have been rounded, except for earnings per share, to the nearest thousand. UNLESS OTHERWISE INDICATED, ALL FINANCIAL INFORMATION PRESENTED IS IN AUSTRALIAN DOLLARS. 2 LEGEND INTERNATIONAL HOLDINGS, INC. (A Development Stage Company) Consolidated Balance Sheet June A$000s December A$000s ASSETS (unaudited) Current Assets: Cash Receivables Prepayments Advances to affiliates (note 7) 77 - Inventories Other 23 - Total Current Assets Non-Current Assets: Property and equipment, net (note 3) Investment in unconsolidated entities (note 13) Other investments Deposits (note 5) Advances to affiliates (note 7) Prepayments 23 27 Development costs (note 4) Mineral rights (note 15) Goodwill (note 14) Total Non-Current Assets Total Assets LIABILITIES Current Liabilities: Accounts payable and accrued expenses Advances from affiliates (note 7) Convertible notes (note 16) - Current tax liability (note 19) - Current portion of long-term debt (note 17) Lease liability (note 9) Total Current Liabilities Non Current Liabilities: Reclamation and rehabilitation provision (note 8) Long-term debt (note 17) Lease liability (note 9) 77 Total Non Current Liabilities Total Liabilities Commitments and Contingencies (note 11) Stockholders’ Equity Common stock: US$.001 par value, 400,000,000 shares authorised 249,047,971 and 226,407,246 shares issued and outstanding Additional paid-in-capital Retained (deficit) prior to exploration activities ) ) Retained (deficit) during exploration period ) ) Retained (deficit) during development period ) ) Legend Stockholders’ Equity Non-controlling interests Total Equity Total Liabilities and Equity The accompanying notes are integral part of the consolidated financial statements. 3 LEGEND INTERNATIONAL HOLDINGS, INC. (A Development Stage Company) Consolidated Statements of Comprehensive Loss (Unaudited) For the three months ended June 30 For the six months ended June 30 January 5, 2001 (Inception) to June 30, A$000s A$000s A$000s A$000s A$000s Revenues: Sales - 6 less cost of sales - (1 ) Gross profit - 5 Other income Interest income – related entity (note 7) - 35 - 52 Interest income – other 53 Other 14 6 22 12 Total other income 67 Costs and expenses: Legal, accounting and professional Exploration expenditure Aircraft maintenance Stock based compensation 11 25 Interest expense 59 Convertible note costs - - Impairment of investment - Amortization of mineral rights Administration expenses Total costs and expenses ) (Loss) from operations ) Foreign currency exchange gain/(loss) Adjustment to fair value on stepped acquisition - Impairment of equity investment - - ) - ) Impairment of other investment - ) Recovery of allowance for doubtful receivable - - ) Realized gain/(loss) on marketable securities - ) - ) Loss on other investments - ) Profit/(loss) from sale of property and equipment 19 ) 19 ) ) Writeoff/writedown of assets (3
